Citation Nr: 1010631	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury with associated leg pain, scars, and arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 27, 1968 
to September 23, 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for residuals of 
back injury with associated leg pain, scars, and arthritis, 
finding that the Veteran had not submitted new and material 
evidence to reopen the claim.  In September 2005, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board denied this claim in March 2006 affirming the RO's 
finding that the Veteran had not submitted new and material 
evidence to reopen the claim.  Pursuant to a Motion for 
Remand filed by the VA Office of the General Counsel, 
however, the U.S. Court of Appeals for Veterans Claims 
remanded the case back to the Board in October 2006 for 
provision of notice pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and to obtain the Veteran's social security 
records.  The Board, in turn, remanded the decision to the RO 
in March 2007.  The development directed in the March 2007 
Board remand was accomplished.

In the interim, service treatment records were received that 
were not previously associated with the claims file.  
Therefore, rather than determining whether new and material 
evidence had been submitted, the claim for service connection 
for residuals of back injury with associated leg pain, scars, 
and arthritis was reconsidered on the merits by the Board in 
January 2009.  See 38 C.F.R. § 3.156(c).  The issue has been 
modified accordingly, as reflected on the cover page.  

The Board remanded the case in January 2009 so that a VA 
examination could be provided on the issue of the etiology of 
the Veteran's lumbar spine disability; specifically, whether 
the Veteran's lumbar spine disability pre-existed service, 
and if so, whether it was aggravated by service, or 
alternatively whether the lumbar spine disability was 
directly related to service.  VA provided a March 2009 
examination that offered an opinion on the etiology of the 
lumbar spine disability, based on a thorough examination of 
the claims file.  Thus, the directives of the January 2009 
Board remand were substantially complied with.


FINDING OF FACT

A lumbar spine disability was noted at entry into service; at 
discharge from service, it was specifically found that the 
Veteran had not experienced a significant illness or injury 
since induction, nor was there any aggravation of a pre-
existing condition; the Veteran was discharged approximately 
26 days after entry into service; he subsequently was able to 
work in physically-demanding fields such as being a 
farmer/rancher and operating heavy equipment; and a March 
2009 VA examiner specifically found that the current lumbar 
spine disabilities were not caused by or related to military 
service or aggravated due to military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury with associated leg pain, scars, and arthritis are not 
met. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.  The RO provided the appellant 
with notice in February 2004, March 2004, and March 2007, 
subsequent to the initial adjudication.  While the notice 
letters in 2004 and 2007 were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in supplemental statements of the 
case dated in July 2008 and February 2010, following the 
provision of notice.    

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, VA medical 
records, Social Security Administration records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the lumbar spine disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a back disability, 
which he contends was incurred when he slipped in the 
bathroom in service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

The service treatment records show that at entry into service 
in August 1968, the Veteran had a history of back strain with 
a back brace in 1966 and 1967 from a football injury.

A letter dated in September 1968 from a private physician 
notes that he had treated the Veteran in December 1966 for 
injuries to his back sustained while playing football in high 
school.  At that time x-rays of the lumbar spine and pelvis 
showed no evidence of bone or joint pathology.  There was no 
evidence of nerve root irritation and hospitalization was not 
necessary.  The Veteran was treated as an outpatient in the 
orthopedic department and physical therapy department, where 
he was given antispasmodic medication and physiotherapy for 
about two weeks.  When he was last seen in January 1967, his 
symptoms had completely subsided and it was felt that his 
recovery was complete.

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

As a preexisting disorder in the back was noted on the August 
1968 entrance examination report, specifically a previous 
back sprain football injury, the burden is on the Veteran to 
show that the pre-existing disorder was aggravated by 
service.  See 38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  

The Veteran contends that he injured his back in service when 
he slipped in the bathroom.  

Service treatment records show that on September 4, 1968, the 
Veteran was brought in complaining of severe lower back pain 
with decrease in feeling in the left leg and arm.  It was 
noted that he had a history of injury in 1966.  The 
impression was lumbosacral strain with moderate 
supratentorial overlay.  X-rays were normal.  He was given a 
limited profile with bedrest for one week.  A September 6, 
1968 medical record noted that the Veteran had a calcified 
muscle or nerve and a continued back ache increased by 
strenuous activity.  It was noted that he had done reasonably 
well since his previous injury in 1966 until starting boot 
camp when he was scrubbing the floor on his hands and knees 
and had acute low back pain across the back and up to the 
left neck.  The following day he had left leg paresthesias of 
the entire leg.  The impression was camptocormia.  A 
September 10, 1968 clinical record notes that camptocormia 
was contracted in Texas.  (The Veteran was stationed at 
Lackland Air Force Base in San Antonio, Texas and his home 
address was in Alabama.)  Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 250 defines camptocormia as a 
static deformity consisting of forward flexion of the trunk.

The Veteran was treated for about a week and was medically 
cleared for discharge on September 17, 1968.  The examiner 
noted that he had reviewed the statements and history and 
found that the Veteran had not experienced a significant 
illness or injury since induction; nor was there any 
aggravation of pre-existing conditions.

The presumption of aggravation during Veteran's brief period 
of service is not for application.  While his private 
physician noted that prior to service he was last seen in 
January 1967 at which time, his symptoms had completely 
subsided and it was felt that his recovery was complete, he 
was unable to perform basic training and a little over a week 
after entry into service on August 27, 1968, his back was 
already symptomatic on September 4, 1968 with findings of 
lumbosacral strain.  A September 10, 1968 clinical record 
notes that camptocormia was contracted in Texas, which 
presumably is in service; however, at discharge from service, 
it was specifically found that the Veteran had not 
experienced a significant illness or injury since induction; 
nor was there any aggravation of pre-existing condition.  

Moreover, there is no indication that the Veteran suffered 
aggravation of his lumbar spine after service, as he 
apparently was able to participate in roping cattle in 1972, 
at which time he experienced injury to the back.  He also was 
in a motor vehicle accident in 1973 further re-injuring his 
back.

After service, an April 1975 affidavit from a private doctor 
notes that the Veteran stated that he had been injured in 
1968 when he slipped on a wet floor and fell injuring his 
back.  Since leaving the military, he did not receive any 
treatment for his back but wore the brace on several 
occasions.  

A July 1975 private medical record notes that in April 1972 
the Veteran injured his back when he jerked his back into a 
hyperextended position as he was roping a calf.  The April 
1975 affidavit further notes that he was in a March 1973 
motor vehicle accident when his truck was twisted around and 
he was thrown into a ditch causing a sudden strain of the low 
back.  The diagnosis in 1975 was chronic lumbosacral strain 
with some referral into the left sciatic nerve and possibly 
herniated intervertebral disc on the left at either L4-5 or 
L-5 to S1.  A May 1975 private medical record also shows a 
diagnosis of degenerative disc disease in the back.

The Veteran subsequently had a lumbar laminectomy at L4-5 
level performed in January 1978.  In April 1989, he had a 
posterior lumbar interbody fusion of L4-5 and L5-S1, 
posterolateral fusion of L4 to S1, interspinous wiring at L4 
to S1, and foraminotomies and decompression at L4 and L5.  In 
June 2002, he had another lumbar decompressive laminectomy 
due to spinal stenosis.  A VA treatment record dated in 
December 2005 shows a computed tomography impression of solid 
posterior bony and wire fusion at L4-5 to S1 with no apparent 
subluxation; L3-4 shows residual bilateral neural foraminal 
narrowing; also bilateral neural foraminal narrowing with 
underlying posterior subluxation due to facet arthropathy at 
L2-3.

A March 2009 VA examination report shows the Veteran's claim 
file was extensively reviewed and notes that the Veteran only 
had basic training in service.  In civilian life, he worked 
as a farrier (shoeing horses) for several years, a heavy 
equipment operator (cranes/ dozers), was self-employed as a 
farmer and rancher (horses and cattle), and owned his own 
orthotic business.  The Veteran reported onset of a lumbar 
spine disability during military service from an injury in 
basic training requiring a brace.  The records also showed 
low back injuries from football in 1966 and 1967 requiring a 
back brace, which reportedly had resolved.  In September 
1968, a few days into active service, it was noted that the 
Veteran reported a fall injury slipping on a wet floor in the 
latrine, which was apparently unwitnessed.  He was diagnosed 
with lumbar strain with supratentorial overlay, also called 
camptocormia, a hysterical reaction in which a patient is 
bent over completely forward unable to straighten up.  This 
reportedly resolved.  In April 1972 (after service) the 
Veteran suffered a hyperextension injury to the low back 
while attempting to rope a calf and persistent symptomatology 
followed.  The Veteran also was involved in a truck accident 
in March 1973 injuring his low back and head.  He reported a 
worsening of pre-existing April 1972 symptoms.  The Veteran 
was subsequently found to have a herniated nucleus pulposus 
(disc) L4-5, left greater than right on myelogram.  The 
examiner found that this finding appeared to be directly 
related to the April 1972 and March 1973 injuries.  

After physical evaluation and diagnostic tests, the diagnosis 
was thoracolumbar degenerative disc disease, status post L2-
S1 laminectomy, L4-5 discectomy, and L4-S1 fusion, after 
service, and not caused by or related to military service; 
lumbar strain, preceding service, resolved without residual, 
and no objective evidence to support permanent aggravation 
due to military service; and lumbar strain with 
supratentorial overlay, in service, resolved without 
residuals.  The examiner went on to find that a solitary 
lumbar strain was not the proximate cause of multilevel 
degenerative spine disease and that outside service, the 
Veteran played football, shoed horses, farmed and ranched, 
operated heavy equipment, and produced orthotics.  He had an 
acute injury in 1972 on his farm, which was the most likely 
cause of the initial L4-5 disc herniation; at that time the 
other discs were found to be normal.  The examiner could not 
say without resort to mere speculation the percent each of 
these vocations contributed to the whole symptomatology of 
degenerative joint disease and degenerative disc disease of 
the spine. 

There is no medical evidence of record indicating that the 
Veteran's lumbar spine disability was aggravated by his 
approximate one month of active service.  And the fact that 
he was able to work in physically-demanding jobs after 
service including as a farmer and rancher and working with 
heavy equipment, suffering additional injuries to his back, 
dramatically emphasizes the fact that his lumbar spine 
disability was not aggravated by his service.  

The Veteran genuinely believes that his lumbar spine 
disability was aggravated by his service.  His factual 
recitation as to the symptoms he experienced in service is 
consistent with the medical evidence of record and is 
accepted as true.  However, as a lay person, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as whether there was 
an increase in his pre-existing disability as a result of his 
active service, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence 
of record, which shows that there was no increase in the 
Veteran's lumbar spine disability during service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There is no doubt to be resolved; and service connection for 
a lumbar spine disability is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to service connection for residuals of a back 
injury with associated leg pain, scars, and arthritis is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


